Citation Nr: 0433668	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who had active service from May 
1951 until March 1953.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied a 
rating in excess of 20 percent for a duodenal ulcer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The last VA examination of record to assess the severity of 
the veteran's duodenal ulcer condition took place at the 
Amarillo VA on December 2002.  While this examination found 
no evidence of active ulcer, the examining physician 
indicated that the veteran was scheduled to receive a 
gastrointestinal (GI) consult as soon as an appointment 
became available.  He also indicated that he was referring 
the veteran for endoscopy.  Records of a GI consult or 
endoscopy are not on file.    

A few days after the December 2002 examination the veteran 
was admitted to the hospital for a GI (albeit lower GI) 
bleed.   Colonoscopy showed internal hemorrhoids and a small 
area of ischemic colitis.  While assessment indicated that 
"Duodenitis per colonoscopy not likely to represent this 
episode of bleed", hospitalization for gastroenterological 
treatment after the last VA examination raises a strong 
possibility that the veteran has had additional 
gastroenterological treatment since December 2002, and 
reports of such could have a bearing on whether his condition 
merits an increased rating.  No records of any 
gastroenterological treatment after December 2002 are on 
file.         



Consequently, the case is REMANDED for the following:

1.  The RO should ascertain from the 
veteran whether he has undergone a GI 
consultation, endoscopy or treatment for 
duodenal ulcer since December 2002. Then 
the RO should obtain complete medical 
records 
(not already in the claims folder) from 
all identified sources.  The RO should 
specifically secure complete records of 
any treatment the veteran recently 
received at VA medical facilities for his 
GI problems.

2.  The veteran should then be afforded a 
VA GI examination to determine the 
severity of his duodenal ulcer disease. 
Any indicated tests or studies should be 
performed.  The examiner should specify 
whether the veteran is anemic, whether 
the duodenal ulcer disease has resulted 
in any weight loss and whether it is 
manifested by recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least 4 or more times a year. 
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinions given.

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should be returned to 
the Board, if in order, for further 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369  
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




